UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C., 20549 SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 3)* Medical Action Industries, Inc. (Name of Issuer) Common Stock, par value $.001 per share (Title of Class of Securities) 58449L100 (CUSIP Number) Alexander M. Liberman Medline Industries, Inc. One Medline Place Mundelein, Illinois 60060 Telephone no. (847) 949-3015 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 14, 2010 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §240.13d-1(e), §240.13d-1(f) or §240.13d-1(g), check the following box / /. NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP NO. 58449L100 1) Name of Reporting Persons Charles N. Mills 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares 7) Sole Voting Power 0 Beneficially Owned by Each 8) Shared Voting Power Reporting Person With 9) Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 4.1%(1) Type of Reporting Person (See Instructions) IN (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010. 2 CUSIP NO. 58449L100 1) Name of Reporting Persons Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares 7) Sole Voting Power 0 Beneficially Owned by Each 8) Shared Voting Power 0 Reporting Person With 9) Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) OO (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010. 3 CUSIP NO. 58449L100 1) Name of Reporting Persons Alexander M. Liberman 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) 00 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares 7) Sole Voting Power 0 Beneficially Owned by Each 8) Shared Voting Power 0 Reporting Person With 9) Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) IN (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010. 4 CUSIP NO. 58449L100 1) Name of Reporting Persons Kristen Mills 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares 7) Sole Voting Power 0 Beneficially Owned by Each 8) Shared Voting Power 0 Reporting Person With 9) Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) IN (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010. 5 CUSIP NO. 58449L100 1) Name of Reporting Persons Adam Mills Minors Trust Dtd 5/15/2008, Alexander M. Liberman, Trustee 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares 7) Sole Voting Power 0 Beneficially Owned by Each 8) Shared Voting Power 0 Reporting Person With 9) Sole Dispositive Power 0 Shared Dispositive Power 0 Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) OO (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010. 6 CUSIP NO. 58449L100 1) Name of Reporting Persons James S. Mills 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7) Sole Voting Power 8) Shared Voting Power 9) Sole Dispositive Power Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 4.6%(1) Type of Reporting Person (See Instructions) IN (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10K filed with the Securities and Exchange Commission on June 2, 2010. 7 CUSIP NO. 58449L100 1) Name of Reporting Persons Andrew GST Trust Dtd 4/4/2003 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) PF 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7) Sole Voting Power 0 8) Shared Voting Power 9) Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person 0 Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) OO (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10K filed with the Securities and Exchange Commission on June 2, 2010. 8 CUSIP NO. 58449L100 1) Name of Reporting Persons Andrew J. Mills 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) 00 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7) Sole Voting Power 0 8) Shared Voting Power 9) Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) Less than 1%(1) Type of Reporting Person (See Instructions) IN (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10K filed with the Securities and Exchange Commission on June 2, 2010. 9 CUSIP NO. 58449L100 1) Name of Reporting Persons Medline Industries, Inc. 2) Check the Appropriate Box if a Member of a Group (See Instructions) (a) T (b) o 3) SEC Use Only 4) Source of Funds (See Instructions) WC 5) Check if Disclosure of Legal Proceedings is Required Pursuant to Item 2(d) or 2(e) o 6) Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person With 7) Sole Voting Power 0 8) Shared Voting Power 9) Sole Dispositive Power 0 Shared Dispositive Power Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (11) Excludes Certain Shares (See Instructions) o Percent of Class Represented by Amount in Row (11) 4.1%(1) Type of Reporting Person (See Instructions) CO (1)The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10K filed with the Securities and Exchange Commission on June 2, 2010. 10 Item 1. Security and Issuer. This statement relates to the common stock, par value $0.001 per share (the "Common Stock"), of Medical Action Industries, Inc., a Delaware corporation (the "Company"). The Company's principal executive offices are located at 500 Expressway Drive South, Brentwood, New York 11717. Item 2. Identity and Background. This Amendment No. 3 to Schedule 13D is being filed jointly by: Charles N. Mills; the Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee; Alexander M. Liberman; Kristen Mills; the Adam Mills Minors Trust Dated 5/15/2008, Alexander M. Liberman, Trustee; James S. Mills; the Andrew GST Trust Dtd 4/4/2003; Andrew J. Mills; and Medline Industries, Inc., an Illinois corporation (collectively, the "Reporting Persons"). (a)This statement is filed by Charles N. Mills. (b)Business Address:One Medline Place, Mundelein, Illinois 60060. (c)Principal Occupation:Chief Executive Officer of Medline Industries, Inc. (d)Mr. Mills has not, during the last five years, been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors. (e)Mr. Mills has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Citizenship:United States. (a)This statement is filed by Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee (the "Mills Trust #2"). (b) State of Organization: Illinois Address of Principal Office: 700 South Ridge Lake Forest, Illinois 60045 (c)Principal Business:Not applicable. (d)The Mills Trust #2 has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)The Mills Trust #2 has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. 11 (a)This statement is filed by Alexander M. Liberman. (b) Business Address: One Medline Place Mundelein, Illinois 60060 (c)Principal Occupation:General Counsel and Chief Compliance Officer of Medline Industries, Inc. (d)Mr. Liberman has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)Mr. Liberman has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (a)This statement is filed by Kristen Mills. (b) Residence Address: 700 South Ridge Lake Forest, Illinois 60045 (c)Principal Occupation:Homemaker (d)Ms. Mills has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)Ms. Mills has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f) Citizenship:United States. (a)This statement is filed by the Adam Mills Minors Trust Dtd 5/15/2008, Alexander M. Liberman, Trustee (the "Adam Mills Minors Trust"). (b) State of Organization: Illinois Address of Principal Office: 700 South Ridge Lake Forest, Illinois 60045 (c)Principal Business:Not applicable. (d)The Adam Mills Minors Trust has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)The Adam Mills Minors Trust has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. 12 (a)This statement is filed by James S. Mills. (b)Business Address:One Medline Place, Mundelein, Illinois 60060. (c)Principal Occupation:Co-Chairman of the Board of Medline Industries, Inc. (d)Mr. Mills has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)Mr. Mills has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (f)Citizenship:United States. (a)This statement is filed by the Andrew GST Trust Dtd 4/3/2003, Andrew J. Mills and James S. Mills, Co-Trustees (the "Andrew GST Trust"). (b) State of Organization: Illinois Address of Principal Office: 2479 Woodbridge Lane Highland Park, Illinois 60035 (c)Principal Business:Not applicable. (d)The Andrew GST Trust has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). (e)The Andrew GST Trust has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (a)This statement is filed by Andrew J. Mills. (b) Business Address: One Medline Place Mundelein, Illinois 60060 (c)Principal Occupation:President of Medline Industries, Inc. (d)Mr. Mills has not, during the last five years, been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors). 13 (e)Mr. Mills has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws. (a)This statement is filed by Medline Industries, Inc. ("Medline") (b)State of Organization:Illinois (c)Principal Business:Medline is America's largest privately-held national manufacturer of health care supplies and services.Medline manufactures and distributes over 100,000 medical products, encompassing medical-surgical items and one of the largest textile lines in the industry. Address of Principal Office: One Medline Place Mundelein, Illinois 60060 (d)Medline has not, during the last five years, been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors.To the knowledge of Medline, none of the executive officers and directors of Medline has, during the last five years, been convicted in a criminal proceeding, excluding traffic violations or similar misdemeanors. (e)Medline has not, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction the result of which was or is subject to (i) a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or (ii) a finding of any violation with respect to federal or state securities laws.To the knowledge of Medline, none of the executive officers and directors of Medline has, during the last five years, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction the result of which subjected him or her to (i) a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or (ii) a finding of any violation with respect to federal or state securities laws. Please see Appendix A filed with this Amendment No. 3 to Schedule 13D for Identity and Background items 2(a), (b) and (c) of each of the executive officers and directors of Medline, which information is incorporated by reference into this Item 2. Item 3. Source and Amount of Funds or Other Consideration. The source and the amount of funds or other consideration used by each of the Reporting Persons in obtaining the shares of the Common Stock he, she or it purchased, as described herein, is as follows: Between June 2, 2008 and October 30, 2008, Charles N. Mills purchased an aggregate of 202,450 shares of the Common Stock at an average purchase price of approximately $12.54 per share and an aggregate purchase price of approximately $2,538,723. 14 Between June 26, 2009 and November 9, 2009, Charles N. Mills sold an aggregate of 145,450 shares of the Common Stock at an average sale price of approximately $12.38 per share and an aggregate sale price of approximately $1,800,972.80. Between November 12, 2009 and December 7, 2009, Charles N. Mills sold an aggregate of 57,000 shares of the Common Stock at an average sale price of approximately $12.98 per share and an aggregate sale price of approximately $739,628.94. Between August 12, 2008 and January 30, 2009, the Mills Trust #2 purchased 18,475 shares of the Common Stock at a purchase price of approximately $11.46 per share and an aggregate purchase price of approximately $211,723.50. Between June 26, 2009 and August 6, 2009, the Mills Trust #2 sold 11,350 shares of the Common Stock at an average sale price of approximately $12.43 per share and an aggregate sale price of approximately $141,145. Between March 1, 2010 and March 2, 2010, the Mills Trust #2 sold 7,125 shares of Common Stock at an average sale price of approximately $12.52 per share and an aggregate sale price of approximately $89,214.75. Between July 14, 2008 and October 7, 2008, Kristen Mills purchased an aggregate of 19,250 shares of the Common Stock at an average purchase price of $10.52 per share and an aggregate purchase price of approximately $202,510. Between November 30, 2009 and December 3, 2009, Kristen Mills sold an aggregate of 19,250 shares of the Common Stock at an average sale price of approximately $12.98 per share and an aggregate sale price of approximately $249,886.70. Between July 14, 2008 and January 12, 2009, the Adam Mills Minors Trust purchased an aggregate of 5,750 shares of the Common Stock at an average purchase price of approximately $9.89 per share and an aggregate purchase price of approximately $56,867.50. On November 30, 2009, the Adam Mills Minors Trust sold 750 shares of the Common Stock at a sale price of $12.76 per share and an aggregate sale price of $9,570.08. Between March 1, 2010 and March 3, 2010, the Adam Mills Minors Trust sold an aggregate of 5,000 shares of Common Stock at an average sale price of approximately $12.47 and an aggregate sale price of approximately $62,351.43. Between June 2, 2008 and February 18, 2009, James S. Mills purchased an aggregate of 147,612 shares of the Common Stock at an average purchase price of approximately $9.81 per share and an aggregate purchase price of approximately $1,448,073.72. Between December 8, 2009 and December 11, 2009, James S. Mills sold an aggregate of 109,112 shares of the Common Stock at an average sale price of approximately $15.31 per share and an aggregate sale price of approximately $1,670,142.46. 15 Between January 8, 2010 and February 4, 2010, James S. Mills purchased an aggregate of 27,000 shares of Common Stock at an average purchase price of approximately $13.40 per share and an aggregate purchase price of approximately $361,880. Between June 18, 2008 and November 25, 2008, the Andrew GST Trust purchased an aggregate of 45,874 shares of the Common Stock at an average purchase price of approximately $10.40 per share and an aggregate purchase price of approximately $477,089.50. Between September 14, 2009 and September 24, 2009, the Andrew GST Trust sold an aggregate of 15,100 shares of the Common Stock at an average sale price of approximately $12.68 per share and an aggregate sale price of approximately $191,492.30. Between November 24, 2009 and December 11, 2009, the Andrew GST Trust sold an aggregate of 30,774 shares of the Common Stock at an average sale price of approximately $13.87 per share and an aggregate sale price of approximately $426,963.86. On February 9, 2010, the Andrew GST Trust purchased an aggregate of 10,203 shares of the Common Stock at an average purchase price of approximately $11.64 per share and an aggregate purchase price of approximately $118,795.45. Between June 18, 2008 and March 23, 2009, Medline purchased an aggregate of 944,366 shares of the Common Stock at an average purchase price of approximately $6.21 per share and an aggregate purchase price of approximately $5,864,512.86. Between November 30, 2009 and December 11, 2009, Medline sold an aggregate of 43,500 shares of the Common Stock at an average sale price of approximately $14.82 per share and an aggregate sale price of approximately $644,639.61. Between March 18, 2010 and June 16, 2010, Medline sold an aggregate of 224,200 shares of the Common Stock at an average sale price of approximately $12.58 per share and an aggregate sale price of approximately $2,799,450.49. All purchases of the Common Stock were made in open market transactions with personal funds of each of the Reporting Persons, who are individuals or trusts and working capital of Medline.These funds may, at any given time, include margin loans made by brokerage firms in the ordinary course of business.The Reporting Persons purchased a total of 1,383,777 shares of the Common Stock for an aggregate price of approximately $10,677,255 in approximately 56 open-market transactions between June 2, 2008 and March 23, 2009; sold a total of 171,900shares of the Common Stock for an aggregate price of $2,133,610.10between June 26, 2009 and November 9, 2009; sold a total of 260,386 shares of the Common Stock for an aggregate price of approximately $3,740,831.65 between November 12, 2009 and December 11, 2009; purchased a total of 37,203 shares of the Common Stock for an aggregate price of approximately $480,675.45 between January 8, 2010 and February 9, 2010; and sold a total of 236,325 shares of the Common Stock for an aggregate price of approximately $2,951,016.67 between March 1, 2010 and June 16, 2010. 16 To the knowledge of Medline, this Item is inapplicable to the executive officers and directors listed on Appendix A other than Charles N. Mills, James S. Mills and Andrew J. Mills, to the extent those officers and directors are not Reporting Persons, due to the fact that none of these other executive officers and directors has purchased any shares of the Common Stock of the Company. Item 4.Purpose of Transaction. The Reporting Persons have acquired the Common Stock for investment purposes.On several occasions preceding the date of this Amendment No. 3 to Schedule 13D, most recently on March 18, 2009, Charles N. Mills held discussions on various topics with Paul D. Meringolo, the Chairman of the Board, Chief Executive Officer and President of the Company.In the course of each of these discussions, Mr. Mills inquired as to whether the Company would be interested in a possible strategic transaction with Medline, to which Mr. Meringolo responded each time in the negative.As of the date of this Amendment No. 3 to Schedule 13D, none of the Reporting Persons, nor any of the other executive officers and/or directors of Medline, has any plans to acquire additional shares of Common Stock of the Company.The Reporting Persons may acquire or dispose of additional shares of Common Stock, depending on market conditions.These plans may change in the future depending on several factors, including the prospects of the Company, general market and economic conditions and other factors deemed relevant. Except as set forth above, none of the Reporting Persons, nor any of the other officers and/or directors of Medline listed on Appendix A hereto, has any plans or proposals which relate to or would result in any of the following: (a)The acquisition of additional securities of the Company, or the disposition of securities of the Company; (b)An extraordinary corporate transaction, such as a merger, reorganization or liquidation, involving the Company; (c)A sale or transfer of a material amount of assets of the Company; (d)Any change in the present board of directors or management of the Company, including any plans or proposals to change the number or term of directors or to fill any existing vacancies on the board; (e)Any material change in the present capitalization or dividend policy of the Company; (f) Any other material change in the Company's business or corporate structure; (g)Changes in the Company's charter, by-laws or instruments corresponding thereto or other actions which may impede the acquisition of control of the Company by any person; (h)Causing a class of securities of the Company to be delisted from a national securities exchange or to cease to be authorized to be quoted on an inter-dealer quotation system of a registered national securities association; 17 (i) A class of equity securities of the Company becoming eligible for termination of registration pursuant to Section 12(g)(4) of the Act; or (j) Any action similar to those enumerated above. In addition, Medline and the Company have a commercial relationship which is not material to either party. Item 5.Interest in Securities of the Issuer. (a)The Reporting Persons beneficially own, in the aggregate, 752,369 shares of Common Stock, representing approximately 4.6% of the shares of Common Stock presently outstanding.The percentage is calculated based on the total of 16,344,411 of the Issuer's shares of common stock, par value $0.001 per share, outstanding as of June 2, 2010 as disclosed in the Issuer's Form 10-K filed with the Securities and Exchange Commission on June 2, 2010 (the "Outstanding Shares").Each of the Reporting Persons may be deemed to beneficially own shares of Common Stock as follows: Name of Reporting Persons Number of Shares of Common Stock Approximate Percentage of Outstanding Shares Charles N. Mills % Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee 0 * Alexander M. Liberman 0 * Kristen Mills 0 * Adam Mills Minors Trust Dtd 5/15/2008, Alexander M. Liberman, Trustee 0 James S. Mills % Andrew GST Trust Dtd 4/3/2003 * Andrew J. Mills * Medline Industries, Inc. % *Less than 1% (b)Medline shares the power to vote and dispose of its 676,666 shares with each of Charles N. Mills and James S. Mills, its Chief Executive Officer and Co-Chairman of the Board, respectively. Andrew GST Trust shares the power to vote and dispose of its 10,203 shares with each of James S. Mills and Andrew J. Mills. (c)Schedule A annexed hereto lists all of the transactions in the Company's Common Stock in the last 60 days by the Reporting Persons. (d)Not applicable. 18 (e)The Reporting Persons ceased to be the beneficial owner of more than five (5%) percent of the outstanding shares of Common Stock on June 14, 2010. Item 6.Contracts, Arrangements, Understandings or Relationships with Respect to Securities of the Issuer. Each of the Reporting Persons has executed a Joint Filing Agreement, dated as of March 25, 2009 (the “Joint Filing Agreement”), in accordance with Rule 13d-1(k) of the Securities Exchange Act of 1934, pursuant to which each of such persons granted a power of attorney in favor of Andrew J. Mills to execute on his, her or its behalf this Amendment No. 3 to Schedule 13D and all further amendments hereto and such other documents in connection therewith, and to file the same with the SEC on his, her or its behalf. None of the Reporting Persons has any contracts, arrangements, understandings or relationships (legal or otherwise) among themselves or with any other person with respect to any shares of Common Stock of the Company, including but not limited to transfer or voting of any of the shares of Common Stock of the Company, finder's fees, joint ventures, loan or option arrangements, puts or calls, guarantees of profits, division of profits or loss, or the giving or withholding of proxies, or a pledge or contingency the occurrence of which would give another person voting or investment power over the shares of Common Stock of the Company. Item 7.Material to be Filed as Exhibits. 7.1Joint Filing Agreement (incorporated by reference to Exhibit 7.1 to Schedule 13D filed by the Reporting Persons on March 27, 2009). 19 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 17, 2010 /s/ Andrew J.Mills Andrew J. Mills, as Attorney-in-Fact for Charles N. Mills Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee Dated:June 17, 2010 By: /s/ Andrew J. Mills Andrew J. Mills as Attorney-in-Fact for Alexander M. Liberman, Trustee Dated:June 17, 2010 /s/ Andrew J. Mills Andrew J. Mills, as Attorney-in-Fact for Alexander M. Liberman Dated:June 17, 2010 /s/ Andrew J. Mills Andrew J. Mills, as Attorney-in-Fact for Kristen Mills Adam Mills Minors Trust Dated 5/15/2008, Alexander M. Liberman, Trustee Dated:June 17, 2010 By: /s/ Andrew J. Mills Andrew J. Mills as Attorney-in-Fact for Alexander M. Liberman, Trustee Dated:June 17, 2010 /s/ Andrew J. Mills Andrew J. Mills as Attorney-in-Fact for James S. Mills Andrew GST Trust Dtd 4/3/2003 Dated:June 17, 2010 By: /s/ Andrew J. Mills Name: Andrew J. Mills Title: Co-Trustee Dated:June 17, 2010 /s/ Andrew J. Mills Andrew J. Mills Medline Industries, Inc. Dated:June 17, 2010 By: /s/ Andrew J. Mills Andrew J. Mills as Attorney-in-Fact for Charles N. Mills, Chief Executive Officer 20 EXHIBIT INDEX Exhibit No. Document Joint Filing Agreement pursuant to Rule 13d-1(k), including Power of Attorney granted to Andrew J. Mills to sign Schedule 13D and all amendments thereto and to file the same with the Securities and Exchange Commission, and other documents in connection therewith, on behalf of Charles N. Mills, Charles Mills - S Trust No. 2 Dtd 2/15/1986, Alexander M. Liberman, Trustee, Alexander M. Liberman, Kristen Mills, Andrew Mills Minors Trust Dtd 5/15/2008, Alexander M. Liberman, Trustee, James S. Mills, Andrew GST Trust Dtd 4/3/2003, Andrew J. Mills and Medline Industries, Inc. (incorporated by reference to Exhibit 7.1 to Schedule 13D filed by the Reporting Persons on March 27, 2009). APPENDIX A Executive Officers and Directors of Medline Industries, Inc. Names and Titles of Medline Executive Officers and Directors Principal Occupation of Employment and Business of Principal Employer Business or Residence Address; Citizenship Charles N. Mills Chief Executive Officer One Medline Place, Mundelein, Illinois 60060; United States Andrew J. Mills President One Medline Place, Mundelein, Illinois 60060; United States James D. Abrams Chief Operating Officer and Secretary One Medline Place, Mundelein, Illinois 60060; United States William K. Abington President of Operations One Medline Place, Mundelein, Illinois 60060; United States James S. Mills Co-Chairman of the Board One Medline Place, Mundelein, Illinois 60060; United States Jonathan M. Mills Co-Chairman of the Board One Medline Place, Mundelein, Illinois 60060; United States SCHEDULE A Purchases and Sales of Shares Effected by the Reporting Persons and Other Executive Officers and/or Directors of Medline Industries, Inc. Within the Last 60 Days Sales of Shares effected by Medline in the last 60 days: Date Number of Shares Purchased (Sold) Price Per Share($) Approximate Aggregate Price($)(1) 4/19/10 4/19/10 4/20/10 4/20/10 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/21/2010 4/22/2010 4/22/2010 4/22/2010 4/22/2010 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/11/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/12/10 5/13/10 5/13/10 5/13/10 5/13/10 5/13/10 5/13/10 5/13/10 5/13/10 5/13/10 6/2/10 6/2/10 6/2/10 6/2/10 6/2/10 6/2/10 6/2/10 6/2/10 6/2/10 6/3/10 6/3/10 6/3/10 6/3/10 6/3/10 6/3/10 6/3/10 6/3/10 6/3/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/14/10 6/15/10 6/15/10 6/15/10 6/15/10 6/15/10 6/15/10 6/15/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 6/16/10 (1)Excludes commissions and other execution-related costs. All sales listed on this Schedule A were made in the open market.
